Name: 2006/669/EC: Commission Decision of 4 October 2006 fixing, for the 2006 financial year and in respect of a certain number of hectares, the definitive financial allocations to Member States for the restructuring and conversion of vineyards under Council Regulation (EC) NoÃ 1493/1999 (notified under document number C(2006) 4348)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  cultivation of agricultural land;  agricultural policy;  agricultural activity;  agricultural structures and production;  economic policy
 Date Published: 2006-10-06

 6.10.2006 EN Official Journal of the European Union L 275/62 COMMISSION DECISION of 4 October 2006 fixing, for the 2006 financial year and in respect of a certain number of hectares, the definitive financial allocations to Member States for the restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2006) 4348) (Only the English, Spanish, Czech, German, Greek, French, Italian, Hungarian, Portuguese, Slovak and Slovenian texts are authentic) (2006/669/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 14(2) thereof, Whereas: (1) The rules for the restructuring and conversion of vineyards are laid down in Regulation (EC) No 1493/1999 and Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (2). (2) The detailed rules on financial planning and participation in financing the restructuring and conversion scheme laid down in Regulation (EC) No 1227/2000 stipulate that the references to a given financial year refer to the payments actually made by the Member States between 16 October and the following 15 October. (3) In accordance with Article 14(1) of Regulation (EC) No 1493/1999, the Commission makes initial allocations to Member States each year on the basis of objective criteria, taking into account particular situations and needs and the efforts to be undertaken in the light of the objective of the scheme. (4) The Commission fixed the financial allocations for the 2005/2006 marketing year in Decision 2005/716/EC (3). (5) Under Article 17(1) and (3) of Regulation (EC) No 1227/2000, expenditure incurred and validated by the Member States is limited to the amount allocated to them as laid down in Decision 2005/716/EC. This limit does not apply in 2006 to any Member State. (6) Under Article 17(4), a penalty is applied where the actual per hectare expenditure of a Member State exceeds that laid down in Decision 2005/716/EC. This year, penalties of EUR 1 129 015, EUR 1 377 and EUR 550 apply to Greece, Luxembourg and Malta respectively. (7) Under Article 16(1)(c) of Regulation (EC) No 1227/2000, Member States may submit a further request in the current financial year. Germany, Spain, France, Italy, Austria and Slovenia have done so. (8) Under Article 17(3) of that Regulation, requests submitted pursuant to Article 16(1)(c) of Regulation (EC) No 1227/2000 are accepted on a pro-rata basis for Member States, using the appropriations available after deducting for all Member States the amounts notified in accordance with Article 16(1)(a) and (b) and corrected, where appropriate, under Article 17(1) and (3), from the total amount allocated to the Member States. This provision applies in 2006 to Germany, Spain, France, Italy, Austria and Slovenia. (9) Article 16(1)(b) of Regulation (EC) No 1227/2000 requires the Member States to forward to the Commission, not later than 10 July of each year, a statement of restructuring and conversion expenditure validated as of 30 June of the current financial year, as well as the total area involved. Article 17(2) of that Regulation lays down that Member States are to make the statement referred to in Article 16(1)(b) only if the amount which they have declared in accordance with Article 16(1)(a), i.e. the expenditure actually incurred as of 30 June of the current financial year, is at least equal to 75 % of the indicative amount allocated to the Member State concerned. According to the derogation provided for in Commission Regulation (EC) No 1460/2006 (4), this provision does not apply to Member States for which the 2005/2006 marketing year is the second year of application of the restructuring and conversion scheme, HAS ADOPTED THIS DECISION: Article 1 The definitive financial allocations to the Member States for the 2005/2006 marketing year, in respect of a certain number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999, for the period in the 2006 financial year, shall be as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Czech Republic, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Grand Duchy of Luxembourg, the Republic of Hungary, the Republic of Malta, the Republic of Austria, the Portuguese Republic, the Republic of Slovenia and the Slovak Republic. Done at Brussels, 4 October 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (2) OJ L 143, 16.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1216/2005 (OJ L 199, 29.7.2005, p. 32). (3) OJ L 271, 15.10.2005, p. 45. (4) OJ L 272, 3.10.2006, p. 9. ANNEX Definitive financial allocations for the 2005/2006 marketing year (2006 financial year) Member State Area (ha) Financial allocation (EUR) Czech Republic 634 803 923 Germany 1 966 12 497 530 Greece 788 5 700 190 Spain 23 325 158 047 002 France 12 302 108 193 418 Italy 14 714 96 673 218 Cyprus 191 2 286 674 Luxembourg 7 56 000 Hungary 1 482 10 645 176 Malta 20 109 815 Austria 1 347 6 583 657 Portugal 6 437 44 412 387 Slovenia 298 2 338 514 Slovakia 221 521 555 TOTAL 63 732 448 869 060